Citation Nr: 1548864	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  08-36 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for photophobia (claimed as a vision disorder), to include as secondary to service-connected cerebrovascular disease with seizures.  

2.  Entitlement to service connection for a vision disorder other than photophobia, to include as secondary to service-connected cerebrovascular disease with seizures.  

3.  Entitlement to service connection for a cognitive disorder (previously characterized as bilateral hearing loss), to include as secondary to service-connected cerebrovascular disease with seizures.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran, his daughter, and his brother


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran had active service from February 2003 to January 2004, including in Operation Iraqi Freedom, and additional verified inactive duty for training (INACDUTRA) in the Army National Guard (ANG).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied, in pertinent part, the Veteran's claims of service connection for a cognitive disorder (characterized as bilateral hearing loss) and a disability manifested by a loss of vision, each to include as due to a TBI.  

This appeal was previously before the Board in July 2012 and the Board remanded the claims for further development.  In July 2012, the Board also remanded a claim of entitlement to service connection for a cerebrovascular disease with seizures.  While on remand, the claim for a cerebrovascular disease with seizures was granted by the Agency of Original Jurisdiction (AOJ) in December 2012.  Thus, the claim is no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156 (1997).

As an initial matter, the Board notes that the Veteran initially characterized the claims as due to a traumatic brain injury (TBI) in service.  As discussed, he has been granted service connection for a cerebrovascular disease with seizures regarding the head injury he contends was incurred in service.  However, the AOJ denied his claim of entitlement to service connection for a TBI, in August 2013.  The Veteran did not appeal the decision.  Nevertheless, the Board notes that the Veteran has described the disorders claimed on appeal as secondary to medication that he takes for the seizure disorder, for which he is now service-connected.  Thus, the Board has recharacterized the issues on appeal to more accurately reflect the Veteran's claims. 

The Board notes that in addition to the Veteran's paper claims file, there are paperless, electronic files associated with his claim (Virtual VA and Veterans Benefits Management System (VBMS)).  A review of his Virtual VA file reveals the December 2012 Supplemental Statement of the Case (SSOC) as well as VA outpatient treatment records, and an August 2013 rating decision, that are not found in the paper file.  A review of the VBMS file reveals the July 2015 Informal Hearing Presentation submitted by the Veteran's representative not found in the paper file.  The remainder of the documents in Virtual VA as well as those contained in VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

In July 2015, the Veteran requested a copy of his claims file under the Freedom of Information Act (FOIA).  The Board responded to his request in November 2015 and provided him a complete copy of his file. 

The issues of entitlement to service connection for a vision disorder other than photophobia, as well as service connection for a cognitive disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, photophobia is related to his service-connected cerebrovascular disease with seizures. 




CONCLUSION OF LAW

Service connection for photophobia is warranted.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the benefits sought on appeal are granted in full.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

I.  Service Connection

By way of background, the Veteran sustained a gunshot injury to the head in 1982, during a period that he was not in active service, between National Guard service and his active service in Iraq.  Subsequently, while in Iraq in 2003, he sustained another injury to the head following an incident in which his head hit the ceiling of the cab of his 5-ton truck when his truck ran over a crater (created by an explosion) and went airborne.  See Hearing Transcript [T.] page 5.  The Veteran is service-connected for cerebrovascular disease with seizures, associated with the incident in Iraq, and alleges that medication taken for such disability caused or aggravated his vision disorder known as photophobia.  The Veteran contends that therefore, service connection is warranted for his photophobia disorder.  The Board observes that service treatment records do not indicate any treatment for, or diagnosis of, photophobia.  However, the Board need not reach a conclusion regarding direct service connection of photophobia, as the evidence of record supports a finding that the Veteran is entitled to service connection for photophobia on a secondary basis.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The evidence of record, including VA treatment records, reflects a diagnosis of photophobia in July 2008 and confirmed during the August 2012 VA examination.  Thus, Allen element (1), a current disability, is met.  

Regarding proximate cause of the current disability, the Board finds the evidence is at the very least, in equipoise.  

Weighing in favor of the claim is a July 2008 VA opinion by the Veteran's treating optometrist, who noted that the likely culprit of the Veteran's photophobia was the Veteran's light pigmentation and seizure medication.  The VA optometrist noted that the seizure medication is a well-known risk factor for photophobia.  He noted that he had observed the same occurrence in his own wife following her use of seizure medication and that the medication information associated with the seizure medication lists photophobia as a known side effect of the medication. 

The Board finds the VA optometrist's opinion to be probative in support of a finding that the Veteran's seizure medication caused or aggravated his photophobia disorder, particularly in light of the Veteran's statements that he was more sensitive to light since he returned from service in Iraq (where he incurred the cerebrovascular accident) and that he was started on seizure medication following the first grand mal seizure in November 2005.  See March 2006 VA examination report and T. page 9.  The Board acknowledges that a periodic examination report dated in January 1985 reveals he had previously taken medication to prevent "possible" seizures.  However, in a January 2013 statement, the Veteran clarified that he was only on such medication for a short time in 1982 and that it was taken as a prophylactic post-surgery in 1982.  VA treatment records confirm that when he was put on seizure mediation in November 2005, it was a new prescription.  See also July 2005 VA treatment record which noted the Veteran was not taking any medication.  The Board finds the Veteran's statement regarding the prior seizure medication, to be competent, credible and probative. 

Based on the foregoing, the Board finds credible and probative, the VA optometrist's opinion that it is at least as likely as not that the Veteran's medication for his seizure disorder caused or aggravated his photophobia.

Weighing against the claim is the August 2012 VA examiner's opinion.  The VA examiner (optometrist) determined that the Veteran's eye disorders, including photophobia, were not caused by or the result of active service or any incident of service, to include an in-service traumatic brain injury.  The examiner rationalized that the Veteran's photophobia was age-related.   However, the examiner did not discuss the July 2008 VA optometrist's report which attributed the photophobia to seizure medication.  In fact, the VA examiner did not discuss the impact of the seizure medication at all, or offer an opinion with respect to whether the Veteran's service-connected cerebrovascular disease with seizures, including medication for the same, caused or aggravated the Veteran's eye disorders.  As such, the Board finds that the VA opinion is incomplete and of limited probative value.  

The Board also acknowledges the Veteran report to the August 2012 VA examiner that his photophobia was age-related.  However, the Board finds that the Veteran is not competent to render an opinion with respect to the etiology of his photophobia.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, etiology of photophobia falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Thus, the Board places no probative value on the Veteran's report to the August 2012 VA examiner regarding the etiology of his photophobia. 

The Board has weighed the evidence in favor and against the claim and finds that it is at least in equipoise with respect to a relationship between the Veteran's photophobia and his service-connected cerebrovascular disease with seizures.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also, 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Considering the totality of the evidence and resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for photophobia is warranted.  See 38 U.S.C.A. § 5107(b).  


ORDER

Service connection for photophobia is granted. 


REMAND

Regarding the remaining issues on appeal, unfortunately, a remand is required.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

As discussed above, as well as in the July 2012 remand, the Veteran contends that he incurred a head injury while deployed to Iraq and that his currently appealed claims of service connection for cognitive and vision disorders are residuals of this in-service injury, to include medication taken for seizures that are also due to the injury.  Further, since the July 2012 remand, the AOJ granted the claim for service connection for a cerebrovascular disease with seizures.

Unfortunately, the July 2012 remand directives were not met with respect to the claims for service connection for a cognitive disorder as well as the claim for the vision disorder (other than photophobia, which is granted above).  In light of the grant of entitlement to service connection of the cerebrovascular disease with seizures, and for the reasons discussed below, the July 2012 and August 2012 VA examination reports are inadequate reports upon which to base a decision and the claims must be remanded for addendum opinions.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).  

With respect to the July 2012 VA examination report/opinion regarding the claimed cognitive disorder, the VA examiner noted that it would require resort to speculation to opine as to the etiology of the cognitive disorder given that the Veteran had two head injuries - one prior to service and one in service.  However, the examiner did not explain what further information would be required in order to express an opinion.  Under, Jones v. Shinseki, 23 Vet. App. 382 (2010), simply concluding that the etiology of a disability could not be resolved without speculation, without providing any explanation why, is inadequate.  Further, it is unclear whether the VA examiner intended to report that it would require speculation to opine as to whether the Veteran's cerebrovascular disease with seizures, and any medication taken to treat the same, could have aggravated any cognitive disorder even if it did not cause the disorder.  Moreover, the examiner did not discuss a July 2008 VA psychologist's assessment that there the Veteran's increase in cognitive impairment, if any, could be the result of anticonvulsant medication.  Additionally, since the July 2012 VA examination, the Veteran submitted a January 2013 statement regarding the timeline of his cognitive symptoms.  Such lay evidence should be reviewed and considered in connection with an addendum opinion.   

With respect to the August 2012 VA examination report/opinion regarding the claimed vision disorder, the VA examiner found that all of the Veteran's eye disorders were age-related.  For the reasons discussed above, the Board has resolved doubt in favor of the Veteran with respect to his claimed photophobia.  The August 2012 VA examiner also diagnosed cataracts and epiphora.  A review of the file reveals the March 2006 VA examiner's diagnosis of two different types of cataracts, one that was determined to be age-related and another, cortical cataracts, for which the examiner was unable to express an opinion regarding etiology.  The August 2012 VA examiner did not distinguish between the two types of cataracts or the Veteran's contention, expressed in his November 2008 VA Form 9, that he believes his cataracts is the result of his photophobia.  

Prior to obtaining any addendum opinions, the AOJ also should attempt to obtain the Veteran's up-to-date VA and private treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  
Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private medical records.  Also, offer the Veteran the opportunity to submit lay statements and any other evidence that he desires to submit in support of his claims. 

2.  Obtain up-to-date VA treatment records, from July 2012 to the present.

All reasonable attempts should be made to obtain such records, consistent with the provisions of 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining all outstanding records, seek an addendum opinion from the July 2012 VA examiner to determine the nature and etiology of the Veteran's cognitive disorder.  If the July 2012 VA examiner is not available, seek a medical opinion from another appropriate clinician.  The Board leaves it to the discretion of the clinician selected to offer the addendum opinion, as to whether a new physical examination is required.  If examined, all appropriate testing should be conducted and the Veteran should be asked to provide a complete medical history, if possible.  

Based on examination findings (if examined), including any necessary diagnostic studies, as well as a review of the claims file, including treatment records,  lay statements, and a copy of this REMAND, the examiner is requested to answer the following:

Is it at least as likely as not (i.e., a probability of 50 percent or greater) that a cognitive disorder is directly related to active service or any incident of service, to include an in-service cerebrovascular disease?  

If it is determined that the cognitive disorder is not directly related to service, the examiner is asked to opine whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that a cognitive disorder was caused or aggravated by service-connected cerebrovascular disease with seizures, to include any medication taken to treat or prevent seizures. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Complete rationale must be provided for any opinion given.  If the examiner cannot provide opinion without resort to speculation, the examiner is requested to explain why an opinion would be speculative.  For example, whether there is additional information needed to provide the necessary opinion (if so, identify the necessary information) or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  After obtaining all outstanding records, seek an addendum opinion from the August 2012 VA examiner for an addendum opinion to determine nature and etiology of the Veteran's vision disorders.  If the August 2012 VA examiner is not available, seek a medical opinion from another appropriate clinician.  The Board leaves it to the discretion of the clinician selected to offer the addendum opinion, whether a new physical examination is required.  If examined, all appropriate testing should be conducted and the Veteran should be asked to provide a complete medical history, if possible.  

Based on examination findings (if examined), including any necessary diagnostic studies, as well as a review of the claims file, including treatment records,  lay statements, and a copy of this REMAND, the examiner is requested to answer the following with respect to all diagnosed eye disorders other than photophobia, including multiple types of cataracts addressed in the March 2006 VA examination report.

a) Is it at least as likely as not (i.e., a probability of 50 percent or greater) that a vision disorder, if diagnosed, is related to active service or any incident of service, to include an in-service head injury.  

b) If it is determined that any vision disorder is not directly related to service, the examiner is asked to opine whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the vision disorder was caused or aggravated by service-connected cerebrovascular disease with seizures, to include any medication taken to treat or prevent seizures.  

c) If it is determined that it is less likely as not that the vision disorder was caused or aggravated by service-connected cerebrovascular disease with seizures, to include any medication taken to treat or prevent seizures, the examiner should opine as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the vision disorder was caused or aggravated by service-connected photophobia.  

Complete rationale must be provided for any opinion given.  If the examiner cannot provide opinion without resort to speculation, the examiner is requested to explain why an opinion would be speculative.  For example, whether there is additional information needed to provide the necessary opinion (if so, identify the necessary information) or whether the inability to provide the opinion is based on the limits of medical knowledge.

5.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


